CATES, Judge.
This is an appeal from a judgment finding Dotson guilty of taking, etc., “game ■or non game [sic] gish [sic] in the public fresh waters * * * by the use of a hoop,” etc.
The trial judge fined Dotson $50.00 and also added three months in the county jail.
No demurrer was filed below (see Smith v. State, 40 Ala.App. 208, 110 So.2d 340); no transcript of evidence is in the record before us.
We have reviewed the record under Code 1940, T. 15, § 389. Since no provision for imprisonment appears in T. 8, § 66, as amended, we must remand for proper sentence.
Affirmed but remanded for proper sentencing.